      Case 2:18-cv-14046-WBV-MBN Document 110 Filed 06/05/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 TAYLOR ENERGY COMPANY LLC,
                                                   CIVIL ACTION
          Plaintiff,
                                                   NO.:                   18-14046 c/w
 VERSUS                                                                   18-14051

 CAPTAIN KRISTI M. LUTTRELL,                       Refers to:             18-14046
 IN HER OFFICIAL CAPACITY AS
 FEDERAL ON-SCENE COORDINATOR                      SECTION:               D(5)
 FOR THE MC20 UNIFIED COMMAND,
 and THE UNITED STATES OF                          JUDGE:                 VITTER
 AMERICA, ACTING BY AND
 THROUGH THE UNITED STATES                         MAGISTRATE:            NORTH
 COAST GUARD,

          Defendants




     TAYLOR ENERGY’S MOTION UNDER FED. R. CIV. P. 56(D) TO CONTINUE
              SUBMISSION DATE ON FEDERAL DEFENDANTS’
         MOTION FOR SUMMARY JUDGMENT AND FOR DISCOVERY

         Plaintiff, Taylor Energy Company LLC (“Taylor Energy”), through its undersigned

counsel, moves this Court for an order continuing the current July 3, 2019 submission date on

Federal Defendants’ Motion for Summary Judgment (“Motion”) (Rec. Doc. 105) filed on behalf

of Defendants Captain Kristi M. Luttrell, in her official capacity as Federal On-Scene Coordinator

for the MC20 Unified Command and the United States of America, acting by and through the

United States Coast Guard, for at least sixty to ninety days and for an order to allow Taylor Energy

to conduct discovery pursuant to Fed. R. Civ. P. 56(d) on the issues raised by the Motion, as

discussed more fully in the accompanying supporting memorandum.




{N3828197.1}
      Case 2:18-cv-14046-WBV-MBN Document 110 Filed 06/05/19 Page 2 of 2



                                                Respectfully submitted,

                                                s/ Carl D. Rosenblum
                                                CARL D. ROSENBLUM, T.A. (#02083)
                                                RICHARD D. BERTRAM (#17881)
                                                ALIDA C. HAINKEL (#24114)
                                                LAUREN C. MASTIO (#33077)
                                                Jones Walker LLP
                                                201 St. Charles Avenue, 49th Floor
                                                New Orleans, Louisiana 70170-5100
                                                Telephone: (504) 582-8296
                                                Facsimile: (504) 589-8296
                                                crosenblum@joneswalker.com

                                                Counsel for Taylor Energy Company LLC,
                                                Plaintiff

                                   CERTIFICATE OF SERVICE

         I certify that on this 5th day of June, 2019, a true and correct copy of the foregoing pleading

was filed electronically with the Clerk of Court of the Eastern District of Louisiana by using the

CM/ECF system. Notice of this filing will be sent to all counsel of record registered to receive

electronic service by operation of the CM/ECF system.

                                                s/ Carl D. Rosenblum




{N3828197.1}                                       2
